Citation Nr: 0329046	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  92-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, left shoulder, both wrists, 
and both ankles.

3.  Entitlement to service connection for renal insufficiency 
and polycystic kidney as secondary to use of nonsteroidal 
anti inflammatory drugs (NSAIDS) for treating a service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied 
entitlement to service connection for gout in a February 1996 
rating decision and denied entitlement to service connection 
for degenerative joint disease of the cervical spine, the 
left shoulder, both wrists and both ankles in a June 1999 
rating decision.  The Board remanded the issue of entitlement 
to service connection for gout to the RO November 1998, along 
with other issues no longer on appeal. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in August 2001.  A 
transcript of this hearing is associated with the claims 
file.

In January 2002, the Board disposed of several matters that 
had been on appeal, but remanded the issues of entitlement to 
service connection for gout, and degenerative joint disease 
of the cervical spine, left shoulder, both wrists and both 
ankles for further development.  

This matter also comes before the Board from a September 2002 
rating decision wherein the RO denied entitlement to service 
connection for renal insufficiency and polycystic kidney as 
secondary to NSAIDS use.

The issues of entitlement to service connection for gout, and 
for degenerative joint disease of the cervical spine, the 
left shoulder, the wrists and the ankles are addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The medical evidence reflects long-term treatment of a 
service-connected left knee disability with NSAIDS.  

3.  The competent and probative evidence reflects that there 
is a causal connection between the use of NSAIDS to treat a 
service-connected left knee disability and the current renal 
insufficiency and aggravation of a polycystic kidney 
disability.


CONCLUSION OF LAW

A kidney disability, manifested by renal insufficiency and 
polycystic kidney 
is proximately due to or the result of service connected 
degenerative joint disease of the left knee.  38 U.S.C.A. § 
5107 (West Supp. 2002); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not reflect evidence of kidney 
problems, nor does the veteran allege that any kidney 
disorder began in service.  Rather, the veteran alleges that 
his kidney disorder was caused or aggravated by the use of 
medication to treat his service-connected disabilities, 
including degenerative joint disease of the left and right 
knees.  
Service medical records reflect treatment for chronic left 
knee problems between November 1973 and June 1974, with bone 
spurring shown on X-ray.  He was placed on permanent profile 
for unstable right knee on his September 1974 separation 
examination.  

The RO granted entitlement to service connection for 
chondromalacia, left knee in a September 1979 rating 
decision.  Private treatment records reflect complaints of 
left knee pain and no history of renal disease in February 
1979.  The veteran underwent surgery for a Bakers cyst of the 
left knee the same month.  A post surgery follow up note 
reflects that he was prescribed Butazolidin Alka for severe 
arthritic changes in the knee.  

Treatment records from the 1980's reflect that the veteran 
was prescribed NSAIDS for his left knee pain.  He also was 
noted to receive NSAIDS for arthritis involving other joints 
besides the service connected left knee, as shown in April 
1984 when he was prescribed Indocin for "migratory 
arthritis" in his ankles.  He was diagnosed with gout around 
July 1984, and was taking a medication called Xyloprim, to 
lower the level of uric acid. 

The veteran was noted to have complaints of left knee 
swelling possibly due to traumatic arthritis.  He underwent 
arthroscopic surgery for his right knee in early July 1984.  
In September 1984 he was seen for complaints of catching and 
giving way of his left knee and was started on anti 
inflammatory medication consisting of 600 mg of Motrin.  He 
continued to be taking Motrin in October 1984.  In December 
1986 he was prescribed with Naproxin (also known as Naprosyn) 
for complaints of pain and swelling of the left knee.  

In March 1987 he was seen for complaints of the left knee 
swelling and had fluid aspirated from it.  He was noted in 
July 1987 to be taking Naprosyn for gout and for "other 
problems."  In April 1989, he had multiple complaints 
including left knee complaints, diagnosed as degenerative 
joint disease and was prescribed Indocin and Tylenol 3, among 
others.  

A VA clinical laboratory report from April 1989 reflects 
findings of elevated uric acid, which may be the result of 
gout or may be caused by Wilson's disease, fanconi syndrome 
and syndrome of inappropriate secretion of vasopressin.  He 
had an acute attack of gout in December 1989.  In May 1990 he 
was noted to have elevated uric acid, although his gout was 
stable.  

The veteran continued to take Naprosyn in October 1990, when 
he was seen for complaints of swelling in the left knee.  A 
physical examination dated in January 1991 yielded findings 
of a mild liver dysfunction abnormality as well as 
hypokalemia.  The physician recommended treating the 
hypokalemia with potassium tablets and advised the veteran to 
limit his alcohol intake.  In April 1991 he was said to be in 
the end stages of osteoarthritis for his left knee.  He 
underwent debridement surgery for the left knee in July 1991 
and was given an unspecified pain medication post surgery.  
He continued to have complaints of left knee pain post 
surgery but declined further surgery in October 1991.

The report of a VA examination dated in March 1994 reflects a 
diagnosis of severe advanced Grade IV degenerative joint 
disease of the left knee, but did not address what 
medications were being used to treat this condition.  In June 
1994 the veteran was prescribed 500 mg of Naproxin for his 
left knee complaints.  A September 1994 VA orthopedic 
treatment record reflects that his left knee continued to 
have pain and instability and the physician prescribed NSAIDS 
for the left knee arthritis.  He is noted to have been 
prescribed 600 mg of Motrin for complaints that included pain 
and swelling in his left knee in September 1996.  

In October 1995 the veteran was assessed with increased 
creatinine probably secondary to his medications with 
Colchicine, Prinivil and the use of NSAIDS.  He was advised 
to quit using NSAIDS and Colchicine.  He was also noted to 
have a history of renal cyst with this medication, but the 
increase in creatinine was felt to be probably secondary to 
the above factors.  In September 1996, he was noted to have a 
history of kidney disease with renal insufficiency.  


Private treatment records reflect that the veteran was 
followed by a kidney disease specialist since July 1997.  An 
October 1997 letter from the specialist states that the 
veteran had a diagnosis of polycystic kidney disease.  His 
kidney function was monitored by his private physician in 
subsequent visits.  In September 1998 his kidney function 
appeared to be worsening from the creatinine perspective.  He 
was assessed with renal failure and diagnosed with polycystic 
kidney disease.  

In January 1999, the treating physician expressed that the 
veteran's kidney function was of significant concern and he 
was therefore afraid to be very generous with arthritis 
medication.  The physician recommended some Tylenol for left 
shoulder pain complaints, as well as Colchicine.  The 
physician continued prescribing Allopurinal because the 
veteran was no longer a great candidate for NSAIDS due to his 
polycystic kidneys.  In January 2000 he underwent a total 
left knee arthroplasty.  

The report of a January 2001 VA joints examination reflects 
that the veteran continued to have left knee complaints post 
surgery and that he took Tylenol as needed for it.  He was 
noted to have to limit his use of pain medication in order to 
preserve his renal function.  He was noted to be on 
allopurinal and colchicine for gouty arthritis, and used 
these medications when his knee symptoms became severe.  The 
remainder of this examination addressed the severity of his 
knee complaints.  

At an August 2001 Travel Board hearing, the veteran testified 
regarding issues no longer on appeal.  However he did testify 
that the only pain medicine he could take was Colchinine, 
Allopurinol and regular Tylenol, because other pain 
medication was destroying his kidneys.  

The report of a May 2002 VA genitourinary examination for 
kidney disease reflects that the claims file was reviewed.  
The examiner noted that the veteran was being followed by his 
primary care physician and a nephrologist for polycystic 
kidney and renal insufficiency.  He was noted to be unable to 
take NSAIDS due to this condition.  The examiner noted a 
history of treatment for gout.  The veteran reported that he 
is unable to take NSAIDS and anti gout medications and only 
takes Tylenol.  
The physical examination was significant for a history of 
gouty and gouty arthritis as well as degenerative joint 
disease in multiple joints.  The diagnoses included 
polycystic kidney disease.  The examiner remarked that the 
veteran has had a history of polycystic kidney disease and 
renal insuffiency sine 1997.  The examiner opined that 
because of the renal insufficiency and kidney impairment 
secondary to polycystic kidney disease, the veteran is unable 
to take NSAIDS, which would worsen his kidney failure.  

An August 2002 addendum to the May 2002 VA genitourinary 
examination contains an opinion that the veteran has renal 
insufficiency/failure and that this insufficiency/failure is 
due to the polycystic kidney disease and not due to NSAIDS.  
However, the examiner noted that due to the renal 
insufficiency/failure, the veteran cannot use NSAIDS, as this 
would aggravate/worsen his renal failure. 

The report of a January 2003 VA examination includes a review 
of prior medical records and interview with the veteran.  He 
gave a history of multiple joint problems, including his left 
knee, for which he had undergone multiple surgeries 
culminating in a total replacement in 2000.  He gave a 
history of having had almost daily use of NSAIDS such as 
Ibuprofin and Naprosyn from 1979 until he was diagnosed with 
polycystic kidney disease in the early 1990s.  A note from 
his private physician was reviewed and showed an increase in 
creatinine over the past 3 years.  Following a brief physical 
examination, the impression included renal insufficiency 
secondary to polycystic kidney disease and likely aggravated 
by long term NSAIDS drug usage.  Also diagnosed was 
degenerative joint disease involving the multiple joints, 
with the knees and left shoulder most affected.  

The examiner commented that polycystic kidney disease was 
responsible for about 10 percent of patients with end stage 
renal disease and that 50 percent of patients became uremic 
by age 55 to 60 according to the 17th Edition of the Merck 
Manual.  The examiner noted that it was well known that 
NSAIDS use can adversely affect kidney function, particularly 
in patients who already have some renal insufficency.  


The examiner's opinion was that it was as likely as not that 
the veteran's prolonged NSAIDS use worsened his renal 
insufficiency related to his polycystic kidney disease.  The 
exact extent of worsening would be difficult to quantitate, 
but it was as likely as not that the NSAIDS worsened the 
kidney function to a mild degree.  


Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Service connection is also warranted where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service- connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown 7 Vet. App. 439 (1995).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In the regulations implementing the VCAA of 2000, competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses. 38 C.F.R § 3.159(a)(2) (2002); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002) (38 U.S.C. § 5107(b) was 
amended by the VCAA of 2000, but with no substantive changes 
in the particular statute.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Notify & to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  


Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  Private medical records were obtained.  

Records of VA and private medical treatment were obtained.

VA examinations were conducted and copies of the reports are 
associated with the file.  The development was completed in 
that the nature and etiology of the claimed renal disorder 
were addressed through the medical evaluation that the RO had 
requested.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, in the September 2002 rating decision, the RO 
further notified the veteran of the evidence that is 
necessary to substantiate his claim.  In addition, the RO 
informed the veteran in the Statement of the Case, and a July 
2003 VCAA notification letter of the information, medical 
evidence, or lay evidence necessary to support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and other correspondence pertinent to 
the current claim.  The appellant was afforded the 
opportunity to submit arguments and evidence in support of 
the claim. 

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by VA or by the veteran.  Quartuccio v. Principi, 16 Vet App. 
183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist, to include those contrary to the CAFC's determination 
in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra constitute harmless error and are not 
prejudicial to the appellant in view of favorable 
determination as further addressed below.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran's claim of entitlement to service connection is 
predicated upon a secondary relationship to service-connected 
disability.


The more probative evidence in this case weighs in favor of 
the veteran's claim.  The medical evidence reflects that the 
veteran's service connected left knee disability had long 
standing problems that were treated with NSAIDS medications 
for a lengthy amount of time.  As early as 1979, he was shown 
to have been given NSAIDS in the form of Butizolidin Alka for 
left knee problems.  He was noted to have persistent left 
knee problems through the 1980's that were treated at various 
times with Motrin, Indocin and Naproxin.  He continued with 
NSAID usage for left knee complaints through half of the 
1990's, with a September 1996 treatment record showing he was 
given 600 mg of Motrin for complaints that included pain and 
swelling in his left knee.  This is noted to have been 
prescribed after he was advised in October 1995 to quit using 
NSAIDS due to abnormal creatinine readings.  

The VA medical opinions in May 2002 and August 2002 reflect 
that the veteran's renal insufficiency or failure was caused 
by a polycystic kidney disease, not by NSAIDS usage.  However 
these opinions, as well as other medical evidence of record, 
do suggest that usage of NSAIDS can aggravate and worsen the 
veteran's renal failure.   
 
Further clarifying the issue is the January 2003 VA 
examination report, which contains the examiner's opinion 
that the veteran's renal insufficiency caused by polycystic 
kidney disease, was likely aggravated by the veteran's long 
term usage of NSAIDS.  This opinion indicated the worsening 
by the NSAIDS was to a mild degree.  

The Board notes that the medical evidence also suggests that 
the veteran used NSAIDS, not only for the service connected 
left knee disability, but also for gout and arthritis 
affecting multiple joints other than the service-connected 
left knee.  However the balance of the evidence clearly shows 
NSAID usage for left knee complaints over a prolonged period 
of time.  

Thus, the Board finds that the probative, competent 
evidentiary record supports a grant of the claim of service 
connection for renal insufficiency and polycystic kidney 
disease based on aggravation as secondary to the service-
connected left knee disability.  38 C.F.R. § 3.310 (2002).


ORDER

Entitlement to service connection for renal insufficiency and 
polycystic kidney disease as secondary to service-connected 
degenerative joint disease of the left knee  is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Processing Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

Upon review of the evidence, the Board finds that due process 
concerns require a remand in this matter prior to 
adjudication of the remaining issues prepared and certified 
for appellate review.  

There is of record a copy of a Social Security decision dated 
in February 2002 wherein disability benefits were noted as 
awarded.  This decision cites medical evidence, some of which 
is already of record, but others, such as a September 2001 
consultative examination, do not appear to be associated with 
the claims file.  

Therefore, the complete records from the Social Security 
Administration need to be obtained. 


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the Social 
Security Administration to obtain copies 
of the medical records upon which the 
disability determination was based.  

If records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

3.  The VBA AMC should then conduct any 
additional development determined to be 
necessary subsequent to the obtaining of 
the full records from the Social Security 
Administration, to include the option of 
obtaining another VA medical opinion 
based upon review of these additional 
records.  The VBA AMC should then issue a 
supplemental statement of the case 
addressing the remaining issues on 
appeal, if necessary.


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



